Citation Nr: 1603657	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-34 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee sprain. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1991 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing in September 2015 before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his September 2015 hearing, the Veteran and his representative requested to withdraw the appeal for entitlement to service connection for a bilateral hearing loss disability.

2.  The Veteran's tinnitus is related to active service. 

3.  The Veteran's back disability, diagnosed as intervertebral disc disorder, lumbar disc disease, a back disorder, and lumbosacral spondylosis, is etiologically related to active service.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for intervertebral disc disorder, lumbar disc disease, a back disorder, and lumbosacral spondylosis, have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable outcome of the appeals, which are granted in full, no further discussion of how VA fulfilled the duties to notify and assist is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

On the record at the Veteran's September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that the Veteran wished to withdraw his appeal for service connection for a bilateral hearing loss disability.  As such, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004). 

Tinnitus 

The Veteran claims that his current tinnitus is related to in-service noise exposure.

VA and private treatment records, as well as the October 2009 VA examination report indicate that the Veteran is diagnosed with tinnitus.  Moreover, there is credible evidence of in-service acoustic trauma.  Specifically, the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was as an light-wheeled vehicle mechanic, which is a MOS associated with a high probability of noise exposure.  Accordingly, the first and second Shedden elements are met.  

Concerning the final Shedden, evidence of a nexus between the Veteran's tinnitus and his in-service noise exposure, there are conflicting opinions of record.  A June 2009 VA treatment record noted that the Veteran reported ringing in his ears since he served in the military as a mechanic, where he was exposed to loud vibrating engine noises.  The examiner diagnosed the Veteran with tinnitus and opined that it was more likely than not related to the Veteran's military duty as a mechanic.  

An October 2009 VA audiological report noted that during service the Veteran was exposed to engine and generator noise.  The examiner indicated that the Veteran's bilateral tinnitus began 4-5 years ago.  With regard to the etiology of the Veteran's tinnitus, the examiner opined that it was less likely than not related to acoustic trauma during service because the onset of tinnitus was approximately 10 years after the Veteran's discharge. 

An August 2010 treatment record from Dr. Yocom noted that during service the Veteran was exposed to acoustic trauma of engine noise, artillery fire, grenades, compressors, and air tools.  He noted that the Veteran reported bilateral tinnitus.  Dr. Yocom opined that the Veteran's tinnitus was directly and causally related to the acoustic trauma he experienced during service and was therefore more likely than not related to military service. 

At his September 2015 hearing, the Veteran testified that he never experienced tinnitus prior to joining the military.  He reported that during his work as a light-wheel mechanic he was exposed to acoustic trauma in the form of impact wrenches and vehicle noise.  He reported that it was during this time that he initially noticed tinnitus and that it had continued ever since. 

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current tinnitus was incurred during his active service.  As noted above, the Veteran currently has tinnitus and was exposed to acoustic trauma during service.  Moreover, his reports of having experienced tinnitus symptoms during and after active service are competent and credible.  The Board acknowledges the negative October 2009 VA opinion, however, that opinion is based on the premise that the Veteran's tinnitus began many years after service.  That premise is inconsistent with the weight of the evidence that indicates that the Veteran has experienced tinnitus since his military service.  Accordingly, the October 2009 opinion is afforded no probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value").  In light of the June 2009 and August 2010 positive nexus opinions, as well as the Veteran's competent and credible testimony regarding the onset of his tinnitus, the Board finds that service connection for tinnitus is warranted. 

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lower Back Disability

VA and private treatment records indicate that the Veteran has been diagnosed with numerous low back disabilities, including intervertebral disc disorder, lumbar disc disease, a back disorder, and lumbosacral spondylosis.  Accordingly, the first Shedden element is met.  

With regard to an in-service injury, the Veteran's service treatment records (STR) are silent for any symptoms, treatment, or diagnoses related to a low back injury.  However, the Veteran reports that he injured his back during basic training when he fell into a foxhole.  At his September 2015 hearing, the Veteran acknowledged that he did not seek treatment in service for his back pain.  He noted that at the time he did not think it was a significant issue and therefore self-medicated with over-the-counter medication and heat wraps rather than going to sick call.  The Veteran is competent to describe symptoms and injuries, which he has experienced.  38 C.F.R. § 3.159 (2015); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Resolving any reasonable doubt in favor of the Veteran, the Board finds the second Shedden element satisfied.

With regard to a nexus between the Veteran's current low back disability and his in-service back injury, the record contains evidence of ongoing low back symptoms since service and several nexus opinions.  

In various treatment records dated November 2010 through February 2011, Dr. Salinas noted that the Veteran had experienced back pain for several years and that the initiating event and mechanism of the Veteran's back injury was unknown.  

In an August 2010 record, Dr. Yocom noted that the Veteran reported lumbosacral pain since basic training where he ran, walked, and marched in boots while carrying 65 pounds of gear.  It further noted that the Veteran denied other injuries to his lumbar region.  Dr. Yocom opined that it was more likely than not that the Veteran's chronic lumbar spine pain was directly and causally related to walking, running, and marching in boots carrying 65 pounds of gear.  

In an October 2015 letter, Dr. Quinn stated that based on the Veteran's medical history, it was his professional opinion that the injuries the Veteran sustained during active service were likely a contributing factor to his chronic back pain. 

In addition to the nexus opinions of record, VA and other private treatment records consistently note the Veteran's reports of longstanding back.  VA treatment records in January 2010 and February 2010 indicate that the Veteran reported a long history of ongoing back pain, since approximately 1994.  Treatment records from Dr. Quinn document the Veteran's reports of longstanding low back pain and a November 2013 treatment record from Dr. Mallaiah noted that the Veteran's medical history included back pain and that he was receiving treatment for a back injury sustained while in the military. 

In light of the Veteran's statements of persistent symptomology during and since service and the two positive private opinions, the Board finds that the final Shedden element is met and that service connection for intervertebral disc disorder, lumbar disc disease, a back disorder, and lumbosacral spondylosis is warranted.  


ORDER

The withdrawn claim of entitlement to service connection for a bilateral hearing loss disability is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for intervertebral disc disorder, lumbar disc disease, a back disorder, and lumbosacral spondylosis is granted.


REMAND

Initially, the Board finds that there may be outstanding private treatment records pertinent to the appeal.  Specifically, in an April 2009 VA Form 21-4142 the Veteran authorized VA to obtain treatment records from Dr. Brooks pertaining to the Veteran's knee disability dated from January 1996 through January 2008.  While some records from Dr. Brooks were submitted by the Veteran, they appear to be excerpts and do not cover the entire identified period.  Moreover, while VA requested records directly from Dr. Brooks in a June 2009, no response to that request was received.  Accordingly, on remand all outstanding private treatment records related to the Veteran right knee disability, to include complete treatment records from Dr. Brooks, should be obtained and associated with the record.  

Additionally, the Board finds the October 2012 VA examination report is inadequate for adjudicating the Veteran's claim.  Specifically, the examiner opined that the Veteran's right knee internal derangement was less likely as not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that peer-reviewed medical literature has never demonstrated that a left knee sprain may result in a right knee condition.  The examiner also noted that a 2010 x-ray indicated that the Veteran had a normal right knee.  Accordingly, there was no supporting information or evidence linking the Veteran's right knee condition to his service-connected left knee sprain.  

The Court has held that an opinion that a condition is "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2015).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Accordingly, the Board finds that the October 2012 VA opinion that the Veteran's right knee internal derangement is not proximately due to or the result of his service-connected left knee disability is inadequate.  

The Board has not overlooked the October 2015 letter from Dr. Quinn and the August 2010 report from Dr. Yocom regarding the etiology of the Veteran's knee disability.  However, the Board finds those opinions inadequate for adjudicating the claim.  Initially, the October 2015 opinion only refers to chronic knee pain and does not specify whether it is referring to the Veteran's claimed right knee disability or his already service-connected left knee disability.  Additionally, both opinions refer, implicitly or explicitly, to injuries the Veteran sustained during military service.  The Veteran's STRs are silent for any in-service right knee injury.  Moreover, at his September 2015 hearing, the Veteran conceded that he did not have a right knee condition during service.  Accordingly, as the opinions by Dr. Quinn and Dr. Yocom are ambiguous or based on an inaccurate factual premise, specifically an in-service right knee injury, they are inadequate for adjudicating the claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records for the Veteran dated from September 2013 to present.  All efforts to obtain these records must be documented in the claims file.

2.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for any outstanding or updated private care providers related to his right knee disability, to include Dr. Brooks, Dr. Yocom, and Dr. Quinn.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be decided based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of record, the examiner should address the following:

a.  Identify all applicable right knee diagnoses, to include internal derangement, chronic right knee pain, post-traumatic residual over use syndrome, and degenerative joint disease of the right knee.

In rendering a diagnosis or diagnoses, the examiner should reconcile his or her diagnosis or diagnoses with the diagnoses of record. 

b.  State whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed right knee disability began in service, was caused by service, or is otherwise related to active service.

In so opining, the examiner should address the October 2015 letter by Dr. Quinn and the August 2010 opinion by Dr. Yocom.
  
c.  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed right knee disability was caused or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected left knee sprain, to include caused or aggravated by any altered gait due to the left knee disability.

A complete rationale should be given for any opinion provided.

4. Finally, readjudicate the claim.  If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


